 1                               UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3                                                ***
 4   AMA MULTIMEDIA, LLC, a Nevada limited                 Case No. 2:17-CV-03037-GMN-EJY
     liability company,
 5
                   Plaintiff,                                            ORDER
 6
            v.
 7
     MACIEJ MADON, a foreign citizen; JOHN
 8   DOES 1-25; and ROE CORPORATIONS 26-
     50,
 9
                   Defendants.
10

11          Before the Court is Plaintiff’s Motion for Extension of Time to Serve (ECF No. 27).
12          Good cause appearing,
13          IT IS HEREBY ORDERED that Plaintiff’s Motion for Extension of Time to Serve (ECF No.
14   27) is GRANTED. Plaintiff shall have through and including February 3, 2020 to effect service on
15   Defendant Maciej Madon.
16

17          DATED: November 6, 2019
18
19

20
                                                ELAYNA J. YOUCHAH
21                                              UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                   1
